826 F.2d 1061Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin Gene STANLEY, Plaintiff-Appellant,v.Kurt FOX, Dr.; Jim Saladrigas, Nurse, Defendant-Appellee.
No. 87-6079
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided August 6, 1987.

Kevin Gene Stanley, appellant pro se.
Before HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the basis that plaintiff's claims do not demonstrate deliberate indifference to a serious medical need.*  Stanley v. Fox, C/A No. 87-84-R (W.D.Va., April 21, 1987).


2
AFFIRMED.



*
 Because we find that plaintiff's claims do not establish deliberate indifference to a serious medical need, we need not decide whether the record provides an adequate basis for finding that defendants did not act under color of state law